Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 are pending.

Election/Restrictions
Applicant’s election of “developmental delay” as the symptom of Fragile-X syndrome specie, in the reply filed on November 4, 2020 is acknowledged.  It is noted that Applicant previously elected, without traverse, in the response filed May 21, 2020, the invention of Group II (Claims 1 – 16).  Acknowledgement is made of the addition of new Claim 19 which falls within the scope of the elected invention of Group II.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the elections have been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 – 16 and 19 are under examination in the instant office action.
Priority
	This application 16/514,167, filed 07/17/2019 is a continuation in part of PCT/US2018/014169, filed 01/18/2018.  PCT/US2018/014169 claims priority from provisional application 62/448,595, filed 01/20/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 11 – 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cogram et al., Sigma-1 Receptor Agonists as Potential Treatment Options for Autism Spectrum Disorders: Pre-clinical Studies with ANAVEX 2-73 in a Fragile X Model at https://anavex.com//wp-content/uploads/ Sigma-1-Receptor-Agonists-as-Potential-Treatment-Options.pdf, Gordon Research Conference for Fragile X and Autism-Related Disorders, Mount Snow, VT, June 6 – 7, 2016; as evidenced by and in view of Hampson et al. in Biochemical Pharmacology 81 (2011) 1078–1086 and in view of Squitieri et al. in Journal of Cellular and Molecular Medicine 19(11), 2540 – 2548 (2015).
Cogram teaches the effect of the sigma-1 receptor (S1R) agonist ANAVEX 2-73 (also known as blarcamesine) in Fragile X gene knock out (FMR1-KO2) mice.  Cogram teaches ANAVEX 2-73 is a S1R agonist that recently demonstrated significant 
Cogram teaches administration of ANAVEX 2-73 (1 mg/kg IP twice daily) for 14 days to Fmr1-KO2 mice followed by a battery of 3 behavioral tests to characterize efficacy-related endpoints: open field test (hyperactivity), contextual fear conditioning (associative learning), and marble-burying (species-specific behavior) (Experimental Procedures). 
Cogram teaches that chronic treatment with ANAVEX 2-73 to Fmr1-KO2 mice has a robust effect on their characteristic hyperactivity and deficits in learning and memory (instant Claims 3 – 5); restoring each behavior to levels observed in vehicle treated wild-type (WT) mice. Cogram teaches at the dose tested, ANAVEX 2-73 also yielded a partial effect on species-specific behavior in the form of marble burying (Conclusions).  Cogram teaches that the ability of ANAVEX 2-73 to significantly reverse the pathophysiological signs of FXS as observed in an animal model of this disorder, together with the positive safety and cognition data obtained in human trials, suggest that this agent could be of interest to investigate clinically in Fragile X Syndrome (FXS) patients and potentially other autism disorders (instant Claim 2).  Cogram teaches that in view of the clinical overlap between FXS and ASD, there is likely a substantial 
Cogram is silent with respect to the number of CGG repeats on the X chromosome in Fragile X Syndrome (FXS) patients to be investigated clinically (instant Claim 11), however, as evidenced by Hampson, more than 200 CGG repeats on the X chromosome is a characteristic feature of FXS patients (page 1079; section 2.1 Fragile X syndrome; “FXS is caused by an expansion of a trinucleotide repeat CGG sequence of the X-linked Fmr1 gene”, “when the repeat expands to 200 or greater, transcriptional silencing of the gene occurs”).  
Cogram teaches the results observed from administering the sigma-1 receptor (S1R) agonist ANAVEX 2-73 in the mouse KO model suggest this compound should be investigated clinically in Fragile X Syndrome (FXS) patients.  
Cogram does not explicitly disclose the Fragile X symptoms or the age limitations recited in instant Claims 6, 11 and 12.
Hampson reviews the neurochemical basis for treating autism spectrum disorders (ASD) and Fragile X Syndrome.  Hampson teaches Fragile X syndrome (FXS) and autism spectrum disorder (ASD) are neurological disorders with overlapping symptoms wherein both disorders are generally considered to involve perturbations that occur early in brain development.  Hampson teaches FXS is a genetic syndrome that is caused by the silencing of the Fmr1 gene (Introduction).  
Hampson teaches behavioral features of FXS patients include hyperactivity, mental retardation, learning deﬁcits, developmental delay including delayed speech  α-adrenergic receptor agonists such as clonidine and guanfacine are used to treat hyperactivity in younger children (page 1079,i.e. subjects less than 18 years old; instant Claims 12 and 16).  
Hampson teaches animal models which lack expression of FMRP have been indispensable both in greatly enhancing our understanding of the molecular mechanisms behind FXS and ASD, and in facilitating preclinical drug development.  Hampson teaches the widely studied FMR1 knockout mice show both morphological abnormalities and changes in behavior consistent with the human disorder; specifically FMR1 mice exhibit 1) macroorchidism (enlarged testes), 2) dendritic spine abnormalities, which are a hallmark of human FXS, 3) increased susceptibility to seizures, 4) hyperactivity in consistent with the high incidence of hyperactivity and attention deﬁcit in children and adolescents with FXS, and 5) abnormal social interactions paralleling the reduced sociability characteristic of FXS and ASD.
Neither Cogram nor Hampson teaches a method of treating Fragile X Syndrome comprising administration of pridopidine.  
Squitieri teaches pridopidine improves motor performance and exhibits neuroprotective effects in a Huntington disease mouse model.  Squitieri teaches pridopidine displays nanomolar afﬁnity at the sigma-1-receptor (Sig-1R), a receptor widely distributed in different regions of the central nervous system (CNS), with involvement in memory, emotion, sensory and motor function tasks (page 2541).  in vitro was completely abolished in presence of NE100, a selective antagonist of Sig-1R (page 2544), thus concluding that the effects of pridopidine in vitro may depend on stimulation of Sig-1R (page 2546; i.e. pridopidine is a Sig-1R agonist).   
Squitieri teaches the “dopamine stabilizer” compound pridopidine., which is being studied clinically in patients having HD, displays nanomolar afﬁnity at the sigma-1-receptor, functions as an agonist and that sigma-1-receptor is a molecular target in the mechanism of action of pridopidine (Abstract).  Squitieri is silent with respect to administering pridopidine to subjects having Fragile X Syndrome.  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the sigma-1 receptor (S1R) agonist ANAVEX 2-73 in the Fragile X gene knock out (FMR1-KO2) mouse model of Cogram with pridopidine.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Squitieri teaches pridopidine is an alternative known S1R agonist with potent affinity for S1R receptors.  Accordingly, there would have been a reasonable and predictable expectation that 1) administering the alternative known S1R agonist pridopidine would result in a similar robust effect on hyperactivity, learning and memory observed following administration of the S1R agonist ANAVEX 2-73, and 2) that administering pridopidine clinically would have benefit in human patients having Fragile X Syndrome (FXS) and other autism disorders.  See MPE 2141 KSR Exemplary Rationale (B) Simple substitution of one known element (the S1R agonist pridopidine) for another (the S1R agonist ANAVEX 2-
Moreover, one of ordinary skill would have been motivated to select and administer pridopidine to Fragile X Syndrome patients also afflicted with autism spectrum disorder (ASD) because Cogram teaches there is likely a substantial overlap in the molecular pathology of the two disorders so that molecules aimed at targets in these shared pathways are expected to have therapeutic overlap in subsets of individuals with ASD.
Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select and treat FXS patients having any of the known symptoms of FXS disclosed by Hampson (e.g. the developmental delay symptoms recited in instant Claims 4 – 6 and 19) to subjects less than 18 years old by administering the S1R agonist pridopidine.  One would have been motivated to do so with a reasonable expectation of success because Hampson teaches said symptoms are characteristically present in said subjects and Cogram teaches S1R agonists exhibit efficacy in treating behavioral symptoms characteristic of FXS, in an indispensable animal model of FXS (Hampson).  It is noted that there is no evidence in the present Specification of any surprising or unexpected effect that accrues for any specific symptom following administration of an amount of pridopidine to a subject having FXS.
Finally, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have administered clonidine or guanfacine as a second pharmaceutical agent in combination with pridopidine, for the treatment of . 
Claims 7 – 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cogram et al., Sigma-1 Receptor Agonists as Potential Treatment Options for Autism Spectrum Disorders: Pre-clinical Studies with ANAVEX 2-73 in a Fragile X Model at https://anavex.com//wp-content/uploads/ Sigma-1-Receptor-Agonists-as-Potential-Treatment-Options.pdf, Gordon Research Conference for Fragile X and Autism-Related Disorders, Mount Snow, VT, June 6 – 7, 2016; as evidenced by and in view of Hampson et al. in Biochemical Pharmacology 81 (2011) 1078–1086 and in view of Squitieri et al. in Journal of Cellular and Molecular Medicine 19(11), 2540 – 2548 (2015), as applied to the rejection of Claims 1 – 6, 11 – 14, 16 and 19 in the 103(a) rejection above, and further in view of Zimmerman et al. in US patent 9,012,476 (published: April 21, 2015).
As discussed in the 103(a) rejection above, the combination of Cogram, Hampson and Squitieri renders obvious a method for administering the S1R agonist pridopidine to treat symptoms of Fragile X Syndrome in a human subject in need thereof or in subjects afflicted with other autism disorders.  

Zimmerman teaches pridopidine is a drug substance currently in clinical development for the treatment of Huntington's disease.  Zimmerman teaches both the hydrochloride and hydrobromide salt of pridopidine.  Zimmerman teaches having different salt forms to choose from provides new opportunities to improve the performance of a pharmaceutical product.   Zimmerman teaches the hydrochloride salt of pridopidine is non-hygroscopic at relative humidities below 86%, while the hydrobromide salt, which retains the same therapeutic properties as the hydrochloride salt is non-hygroscopic up to at least 95% relative humidity.
Zimmerman teaches tablet (oral) formulations (compositions) comprising pridopidine hydrobromide and pharmaceutically acceptable excipients (e.g. binders, lubricants, disintegrating agents, etc.).  Zimmerman teaches and claims a method for treating a subject in need of treatment for Huntington's disease which comprises administering to the subject a therapeutically effective amount of pridopidine hydrobromide or a pharmaceutical composition, wherein the amount administered ranges from 1 mg to 500 mg and is administered 1 to 4 times per day (Claims 5, 11 and 12; instant Claims 7 – 10 and 15).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of treating Fragile X Syndrome rendered obvious by Cogram, Hampson and Squitieri and administer pridopidine 1 to 4 times per day, in the form of a hydrobromide salt in amounts ranging prima facie obvious to the skilled artisan given the guidance of the prior art.  See MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case the instantly claimed amounts of pridopidine and dosing frequency are disclosed by the prior art of Zimmerman for the treatment of Huntington’s disease, a disease that is treated, at least in part, by modulating sigma-1 receptors (Squitieri).  Accordingly, because symptoms of Fragile X Syndrome are also effectively treated using the art-recognized FMR1 KO mouse model of Fragile X Syndrome with a sigma-1 receptor agonist, one of ordinary skill would look to amounts and number of daily doses of pridopidine administered in the prior art suitable to treat a disease (Huntington’s disease) known to be modulated by sigma-1 receptor activity.
Applicants have not demonstrated any unexpected or unusual results, which accrue from administering the instantly claimed amounts or daily doses of pridopidine to treat a subject having Fragile X syndrome.
It is noted that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete .

Conclusion
Claims 1 – 16 and 19 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DENNIS HEYER/Primary Examiner, Art Unit 1628